                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:19-CR-53-D


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                   v.                        )               ORDER
                                             )
GARVEY IMHOTEP,                              )
                                             )
                          Defendant.         )


       On September 17, 2020, Garvey Imhotep ("Imhotep" or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132Stat. 5194,5238-41 (2018)(codifiedasamendedat 18U.S.C. § 3582) [D.E. 56]. OnDecember

21, 2020, Imhotep moved through counsel for compassionate release and filed a memorandum. and

records in support [D.E. 60, 61]. On January 19, 2021, the United States responded in opposition

[D.E. 71]. As explained below, the court denies Imhotep's motions.

                                                 I.

       On July 22, 2019, pursuant to a plea agreement, Imhotep pleaded guilty to conspiracy to

defraud the United States. See [D.E. 1, 36, 37]. On December 17, 2019, the court held the

sentencing hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR").

See [D.E. 51, 53, 54];Fed. R. Crim. P. 32(i)(3)(A}-(B). Thecourtcalculatedlmhotep'stotaloffense·

level to be 25, his criminal history category to be V, and his advisory guideline range to be 60

months' imprisonment due to the statutory maximum. under 18 U.S.C. § 371. See [D.E. 54] 1. After

granting the government's motion for downward departure [D.E. 49] and thoroughly considering all

relevant factors under 18 U.S.C. § 3553(a), the court sentenced Imhotep to 45 months'



           Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 1 of 8
imprisonment. See [D.E. 53] 2; [D.E. 54] 2, 4. Imhotep did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminii;trative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  2

            Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 2 of 8
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                      (ii) The defendant is--

                            (1) suffering from a serious physical or medical condition,

                            (Il) suffering from a serious functional or cognitive impairment,
                                 or

                            (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                (B) Age of the. Defendant-The defendant {i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3

             Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 3 of 8
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A).     See,   ~   United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

 Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

 a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

 reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

 only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3SS3(a)

 factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

 United States v. Ymm, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ryffln, 978 F.3d

 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




                  (D) Other Reasons.-As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 4 of 8
United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       Imhotep exhausted his administrative remedies. See [D.E. 60] 5-7; [D.E. 61-2]; [D.E. 71]

8; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses

Imhotep's claim on the merits.

       Imhotep seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Imhotep cites the COVID-19 pandemic, his recovery from COVID-19 and fear of

reinfection, and his health conditions, including severe alcohol disorder and alcohol-related liver

disease. See [D.E. 56]; [D.E. 60] 2, 10-14, 18; [D.E. 61-1]. Imhotep also cites the conditions atFCI

Elkton, his rehabilitation efforts, the need to allow Imhotep to obtain treatment outside ofprison, the

need to avoid unwarranted sentencing disparities, and the need to promote general deterrence. See

[D.E. 56]; [D.E. 60] 1, 8-9,
                          .  14-17; [D.E.. 61-3].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Imhotep states that

he suffers from severe alcohol disorder and alcohol-related liver disease, he has not demonstrated

that he is not going to recover from these conditions or that they cannot be treated while Imhotep

serves his sentence. The same point holds true if Imhotep were again to contract COVID-19.

Accordingly, reducing Imhotep's sentence is not consistent with application note l(A). See 18

U.S.C. § 3582(c)(l)(A).


       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F .3d at 833-34.

                                                    5

            Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 5 of 8
       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Imhotep's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raii!, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to   a particular prison alone cannot independently justify compassionate release,
especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, having considered the entire record, the section 3553(a) factors counsel

against reducing Imhotep's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Imhotep is 37 years old and engaged in prolonged, serious criminal behavior between

November 2010 and February 2016. See PSR ff 9-22. Imhotep defrauded the United States out of

over $2.14 million by preparing and filing false tax returns. See id. ff 10-11, 22. Imhotep illegally

owned and operated a tax preparation service for nearly five years in multiple cities and recruited

and trained numerous co-conspirators. See id. ff 9, 13-15, 17-21. Imhotep did so even though his

felony convictions disqualifi.ed him from opening and operating a tax preparation business. See id.

,r9.
       Imhotep's offense conduct is no surprise. Fraud defines Imhotep's life. Imhotep's felony

convictions include theft by taking a motor vehicle, breaking and entering (twelve counts), larceny

(four counts), obtaining property by false pretense (two counts), forgery of endorsement, and

possession with intent to sell or deliver cocaine. See id. ff 27-36. Moreover, releasing Imhotep

after serving just 13 months of his 45-month sentence would promote disrespect for the law,

endanger the public, and fail to provide adequate deterrence. Nonetheless, Imhotep has taken some

positive steps while incarcerated. See [D.E. 60] 14-15; [D.E. 61-3].

                                                  6

            Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 6 of 8
        The court has considered Imhotep's exposure to COVID-19, his health conditions, his

rehabilitation efforts, and his release plan. Cf. Pepper v. United States, 562 U.S. 476, 480-81

(2011); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire

record, the steps that the BOP has taken to address COVID-19 and treat Imhotep, the section 3553(a)

factors, Imhotep' s arguments, the government's persuasive response, and the need to punishlmhotep

for his serious criminal behavior, to incapacitate Imhotep, to promote respect for the law, to deter

others, and to protect society, the court declines to grantlmhotep' s motion for compassionate release.

See,~ Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018); Ruffin 978 F.3d at

1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished). The court rejects as baseless Imhotep's

argument that not releasing him harms general deterrence or creates an unwanted sentencing

disparity.

        As for Imhotep's request for home confinement, Imhotep seeks relief under the CARES Act.

See [D.E. 56, 60]. The CARES Act does not provide this court with the authority to grant home

confinement See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-K.DB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept 15, 2020) (unpublished); United States v. Gray. No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Imhotep' s request for home confinement

                                                  II.

        In sum, the court DENIES Imhotep's motions for compassionate release [D.E. 56, 60], and

DISMISSES Imhotep's request for home confinement

                                                  7

             Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 7 of 8
SO ORDERED. This 'l!° day of March 2021.



                                           1:ks f.;EWitm
                                           United States District Judge




                                   8

   Case 5:19-cr-00053-D Document 73 Filed 03/26/21 Page 8 of 8
